Beatriz s




                            Fourth Court of Appeals
                                   San Antonio, Texas
                                          January 9, 2014

                                       No. 04-13-00898-CV

                              SAN ANTONIO WATER SYSTEM,
                                       Appellant

                                                 v.

                                         Beatriz SMITH,
                                            Appellee

                   From the County Court at Law No. 5, Bexar County, Texas
                                   Trial Court No. 383935
                            Honorable Irene Rios, Judge Presiding

                                          ORDER
       This is an accelerated appeal from the trial court’s order of December 5, 2013, denying
appellant’s plea to the jurisdiction. Appellant timely filed its notice of appeal on December 20,
2013. The clerk’s record was due December 30, 2013, but was not filed. On January 8, 2014,
the county clerk filed a notification of late record stating the clerk’s record was not filed because
appellant has not paid or made arrangements to pay the clerk’s fee to prepare the record and
appellant is not entitled to the record without paying the fee.

        We order appellant San Antonio Water System (“SAWS”) to provide written proof to
this court on or before January 20, 2014 that either (1) the clerk’s fee has been paid or
arrangements satisfactory to the clerk have been made to pay the clerk’s fee; or (2) appellant is
entitled to the clerk’s record without prepayment of the clerk’s fee. See TEX. R. APP. P. 20.1,
35.3(a). If appellant fails to file such proof within the time provided, this appeal will be
dismissed for want of prosecution. See TEX. R. APP. P. 37.3(b).


                                                      _________________________________
                                                      Marialyn Barnard, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 9th day of January, 2014.

                                                      ___________________________________
                                                      Keith E. Hottle
                                                      Clerk of Court